Exhibit 10.13

THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR
SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF WITHIN THE MEANING OF THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE ACT
OR REGISTERED OR QUALIFIED UNDER ANY OTHER APPLICABLE FEDERAL OR STATE
SECURITIES LAWS.  THESE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER SUCH
LAWS OR AN OPINION OF COUNSEL ACCEPTABLE TO THE PARENT TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED.

RIPTIDE SOFTWARE, INC.
CONVERTIBLE SUBORDINATE NOTE

US $                    

             , 2007

 

Riptide Software, Inc., a Florida corporation, with its registered office at
3452 Lake Lynda Drive, #350, Orlando, Florida 32817 (the “Obligor”, which term,
as used herein, shall include any successor thereto), for value received, hereby
executes and delivers this Convertible Subordinate Note (this “Note”) in favor
of                         (the “Holder”), and hereby promises to pay to Holder,
his designees or his successors and permitted assigns, the principal sum of
US$              (the “Principal Amount”) together with any accrued and unpaid
interest through and including the Maturity Date as herein provided at a rate
per annum equal to the Prime Rate (the “Accrued Interest”) in accordance with
Section 2 hereof. This Note is issued in connection with the transactions
described in that certain Agreement and Plan of Merger, dated as of April 4,
2007, by and among Shea Development Corp., a Nevada corporation (“Parent”), Shea
Development Acquisition No. 2 Corp., a Nevada corporation (“Merger Sub”),
Obligor, and holders of the outstanding capital stock of Obligor including
Holder (the “Merger Agreement”).  Interest hereunder shall be computed on the
basis of a 360-day year consisting of twelve 30-day months for the actual number
of days elapsed.

Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to such terms in Section 10.


1.                                      MATURITY DATE.

The then Principal Balance, together with the Accrued Interest thereon as set
forth above (subject to any reductions per Section 8), shall become due and
payable on                  (the “Maturity Date”).


2.                                      PAYMENT SCHEDULE


(A)           PRINCIPAL PAYMENTS.  PRINCIPAL PAYMENTS IN THE AMOUNT OF
$              SHALL BE MADE BY THE OBLIGOR TO THE HOLDER ON THE FIRST
ANNIVERSARY AND THE SECOND ANNIVERSARY OF THE ISSUE DATE, WITH THE REMAINING
PRINCIPAL PAYMENT IN THE AMOUNT OF $             BEING MADE BY THE OBLIGOR TO
THE HOLDER ON THE THIRD ANNIVERSARY OF THE ISSUE DATE.  EACH SUCH PRINCIPAL
PAYMENT


--------------------------------------------------------------------------------



SHALL, UPON PAYMENT AS PROVIDED IN THIS PARAGRAPH, BE SUBTRACTED FROM THE
PRINCIPAL AMOUNT TO ARRIVE AT THE THEN OUTSTANDING PRINCIPAL BALANCE HEREUNDER
(THE “PRINCIPAL BALANCE”).


(B)           INTEREST PAYMENTS.  INTEREST PAYMENTS HEREUNDER SHALL ACCRUE
COMMENCING ON THE ISSUE DATE AND SHALL BE PAID BY THE OBLIGOR TO THE HOLDER IN
THE FORM OF PARENT COMMON STOCK ON EACH OF THE FIRST, SECOND AND THIRD
ANNIVERSARY OF THE ISSUE DATE.  INTEREST HEREUNDER WILL ACCRUE COMMENCING ON THE
ISSUE DATE AND THEREAFTER ON EACH APPLICABLE INTEREST PAYMENT DATE PURSUANT TO
THE FOREGOING SENTENCE AND BE PAID BY THE OBLIGOR TO THE HOLDER ON EACH
SUBSEQUENT ANNIVERSARY DATE.  FOR THE PURPOSE OF CALCULATING THE NUMBER OF
SHARES OF PARENT COMMON STOCK DUE TO THE HOLDER AT EACH INTEREST PAYMENT DATE,
THE ACCRUED INTEREST SHALL BE DIVIDED BY THE NOTE CONVERSION PRICE. 
NOTWITHSTANDING ANY PROVISION OF THIS NOTE TO THE CONTRARY, INTEREST WILL ACCRUE
AND BE PAYABLE UNDER AND PURSUANT TO THIS NOTE UNTIL ALL INDEBTEDNESS UNDER THIS
NOTE (INCLUDING, BUT NOT LIMITED TO, ALL UNPAID PRINCIPAL AND ALL ACCRUED BUT
UNPAID INTEREST) IS PAID IN FULL, UNLESS HOLDER SHALL HAVE OTHERWISE CONVERTED
THIS NOTE IN ACCORDANCE WITH THE TERMS SET FORTH IN SECTION 8 HEREOF.  IN THE
EVENT THAT ANY INDEBTEDNESS UNDER THIS NOTE (INCLUDING, BUT NOT LIMITED TO, ALL
UNPAID PRINCIPAL AND ALL ACCRUED BUT UNPAID INTEREST) REMAINS UNPAID AFTER THE
MATURITY DATE OR DEFAULT DATE, THEN OBLIGOR SHALL BE IN DEFAULT UNDER THIS NOTE
AND SUCH INDEBTEDNESS SHALL BEAR INTEREST AT THE RATE OF THE PRIME RATE PLUS
        PERCENT (        %) PER ANNUM (THE “DEFAULT RATE”) UNTIL SUCH
INDEBTEDNESS IS PAID IN FULL.


3.                                      ACCELERATION.

Notwithstanding any provision hereof to the contrary, the obligations of Obligor
hereunder shall forthwith mature and immediately accelerate and shall be
immediately due and payable on the Default Date (as hereinafter defined) in the
event that any of the following occurs (each, a “Default Event”): (i) the
business of Obligor is discontinued, sold, liquidated or otherwise disposed of,
including by merger, consolidation, sale of all or substantially all of the
assets, liquidation or dissolution;  (ii) Obligor’s (A) admission in writing of
its inability to pay its obligations as they become due, (B) assignment for the
benefit of its creditors, or (C) application for, consent to or acquiescence in,
the appointment of a trustee, receiver or other custodian for Obligor, the
property of Obligor or any part thereof or, in the absence of any application,
consent or acquiescence, the appointment of a trustee, receiver or other
custodian for Obligor or a substantial part of the property of Obligor, which
appointment is not discharged within sixty (60) days;  (iii) commencement of any
case under Title 11 of the United States Code or any other bankruptcy,
reorganization, receivership, custodianship or similar proceeding under any
state or federal law by or against Obligor and, with respect to any such case or
proceeding that is involuntary, such case or proceeding is not dismissed within
ninety (90) days of the filing thereof;  (iv) Obligor defaults in the full,
prompt and complete performance of all terms, conditions, covenants and
obligations contained in this Note (including Obligor’s failure to pay any
amounts under this Note when due), or instrument executed and delivered by
Obligor to Holder in connection with this Note; or  (v) commencement of any
litigation or proceeding before any court, government or governmental agency,
body or instrumentality (federal, state, local or foreign) against or affecting
Obligor, and such litigation or proceeding substantially impairs the ability of
Obligor to perform its obligations under this Note. The date on which any
Default Event occurs is referred to herein as the “Default Date.”  No remedy
herein conferred upon or reserved to the Holders is intended to be exclusive of
any other remedy or remedies, and

2


--------------------------------------------------------------------------------


each and every such remedy shall be cumulative, and shall be in addition to
every other remedy given hereunder, or now or hereafter existing at law or in
equity.


4.                                      PREPAYMENTS.

The Principal Amount or Principal Balance, as applicable, of this Note may be
prepaid by Obligor at any time.


5.                                      METHOD OF PAYMENT.

Obligor shall pay the Principal Amount and any other amounts payable in cash
hereunder (including, at Holder’s option, any amounts payable under the Default
Rate) in cash by wire transfer of immediately available funds to an account
designated by Holder or, if no account has been designated, by certified check
delivered to Holder at such place as Holder shall designate to Obligor in
writing.


6.                                      PRESENTMENT WAIVED.

Obligor hereby expressly waives presentment for payment, demand, notice of
dishonor, protest, notice of protest, notice of default, notice of demand,
notice of nonpayment, notice of intent to accelerate and any other notice
required to be given under the law to Obligor in connection with the delivery,
acceptance, performance default or enforcement of this Note.  In any action on
this Note, Holder need not produce or file the original of this Note but only
need produce or file a photocopy of this Note certified by the Holder to be a
true and correct copy of this Note.  Acceptance by Holder of any payment that is
less than the full amount then due and owing hereunder shall not constitute a
waiver of Holder’s right to receive payment in full at such time or at any prior
or subsequent time.


7.                                      ORDER OF PRIORITY.

Prior to the Maturity Date, except for the obligations of Obligor upon any
payment or conversion of the Principal Amount or Principal Balance, as
applicable, in accordance with the terms of this Note, all indebtedness
evidenced by this Note shall be:


(A)           WITH RESPECT TO ALL MONEY AND PROPERTY OF OBLIGOR (THE
“PROPERTY”), SUBORDINATED TO (I) ALL OTHER EXISTING SECURED INDEBTEDNESS OF
OBLIGOR TO FINANCIAL INSTITUTIONS (AND SPECIFICALLY EXCLUDING TRADE DEBT,
INTER-COMPANY DEBT OR DEBT OWING TO AFFILIATES), AND (II) TO THE EXTENT
CONSENTED TO BY THE HOLDER IN WRITING, INDEBTEDNESS INCURRED AFTER THE ISSUE
DATE BUT PRIOR TO THE MATURITY DATE (THE “SENIOR INDEBTEDNESS”);


(B)           NOT SUBJECT TO ANY RIGHT OF SET-OFF; AND


(C)           EXCEPT UPON THE MATURITY DATE OR THE DEFAULT DATE, HOLDER SHALL
NOT CLAIM, REQUEST, DEMAND, SUE FOR, TAKE OR RECEIVE (WHETHER BY WAY OF SET-OFF
OR IN ANY OTHER MANNER AND WHETHER FROM OBLIGOR OR ANY OTHER PERSON) ANY
PROPERTY WHICH IS SUBJECT TO ANY SENIOR INDEBTEDNESS.

3


--------------------------------------------------------------------------------



8.                                      CONVERSION RIGHTS.


(A)           OPTIONAL CONVERSION.


(I)                                     AT ANY TIME PRIOR TO THE MATURITY DATE,
AT THE OPTION OF HOLDER IN HIS SOLE DISCRETION, ALL OR ANY PORTION OF THE
PRINCIPAL AMOUNT OR PRINCIPAL BALANCE, AS APPLICABLE, OF THIS NOTE MAY BE
CONVERTED (AN “OPTIONAL CONVERSION”) INTO A NUMBER OF SHARES OF PARENT COMMON
STOCK (THE “OPTIONAL CONVERSION SHARES”) EQUAL TO THE AMOUNT OF THE PRINCIPAL
AMOUNT OR PRINCIPAL BALANCE, AS APPLICABLE, TO BE CONVERTED DIVIDED BY THE NOTE
CONVERSION PRICE.


(II)                                  IN ORDER TO EXERCISE THE RIGHT OF OPTIONAL
CONVERSION, HOLDER SHALL SURRENDER THIS NOTE AT THE PRINCIPAL OFFICE OF OBLIGOR
AND SHALL GIVE WRITTEN NOTICE OF SUCH EXERCISE, SUBSTANTIALLY IN THE FORM OF
APPENDIX 1 ATTACHED HERETO (THE “CONVERSION NOTICE”), TO OBLIGOR AT SUCH
OFFICE.  SUCH OPTIONAL CONVERSION SHALL BE DEEMED TO HAVE BEEN EFFECTED AT THE
CLOSE OF BUSINESS ON THE DATE ON WHICH SUCH CONVERSION NOTICE, DULY COMPLETED
AND EXECUTED, SHALL HAVE BEEN GIVEN AS AFORESAID, AND, AT SUCH TIME, SUCH
PORTION OF THE PRINCIPAL AMOUNT OR PRINCIPAL BALANCE, AS APPLICABLE, AS IS
SUBJECT TO SUCH OPTIONAL CONVERSION SHALL BE APPLIED BY PARENT FOR AND ON BEHALF
OF OBLIGOR IN FULL PAYMENT OF THE OPTIONAL CONVERSION SHARES TO BE ISSUED BY
PARENT TO HOLDER AS A RESULT OF THE OPTIONAL CONVERSION AND SUCH APPLICATION
SHALL DISCHARGE OBLIGOR FROM ALL LIABILITY IN RESPECT OF SUCH PORTION OF THE
PRINCIPAL AMOUNT OR PRINCIPAL BALANCE, AS APPLICABLE, THAT IS CONVERTED, AND
HOLDER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BECOME THE HOLDER OF THE
OPTIONAL CONVERSION SHARES.


(III)                               AS PROMPTLY AS PRACTICABLE, BUT IN NO EVENT
LATER THAN FIVE (5) BUSINESS DAYS, AFTER AN OPTIONAL CONVERSION, (1) OBLIGOR, AT
ITS EXPENSE, SHALL CAUSE THE CONVERSION NOTICE PRESENTED BY HOLDER TO OBLIGOR,
AND ANY OTHER DOCUMENTS NECESSARY FOR SUCH OPTIONAL CONVERSION, TO BE EFFECTED,
(2) PARENT SHALL CAUSE THE OPTIONAL CONVERSION SHARES TO BE ISSUED TO HOLDER AND
SHALL CAUSE HOLDER’S NAME TO BE ENTERED IN THE PARENT’S SHAREHOLDERS’ REGISTRY
WITH RESPECT TO SUCH OPTIONAL CONVERSION SHARES, (3) OBLIGOR SHALL CAUSE TO BE
PAID TO HOLDER ALL ACCRUED INTEREST THROUGH AND INCLUDING THE DATE OF THE
OPTIONAL CONVERSION ON THAT PORTION OF THE PRINCIPAL AMOUNT OR PRINCIPAL
BALANCE, AS APPLICABLE, SUBJECT TO SUCH OPTIONAL CONVERSION AND (4) OBLIGOR
SHALL CAUSE TO BE DELIVERED TO HOLDER A CONVERTIBLE SUBORDINATE NOTE, IN FORM
AND SUBSTANCE IDENTICAL TO THIS NOTE, FOR THE REMAINING PRINCIPAL BALANCE IF
SUCH OPTIONAL CONVERSION WAS NOT FOR THE ENTIRE PORTION OF THE PRINCIPAL AMOUNT
OR PRINCIPAL BALANCE, AS APPLICABLE.  NOTWITHSTANDING ANY PROVISION OF THIS NOTE
TO THE CONTRARY, NO OPTIONAL CONVERSION SHALL BE DEEMED TO HAVE OCCURRED UNLESS
AND UNTIL OBLIGOR SHALL HAVE COMPLIED WITH THE OBLIGATIONS SET FORTH IN THIS
PARAGRAPH, WHEREUPON SUCH OPTIONAL CONVERSION SHALL BE DEEMED TO HAVE BEEN
EFFECTIVE AS OF THE DATE THE CONVERSION NOTICE IS GIVEN TO OBLIGOR; PROVIDED,
HOWEVER, THAT NO FAILURE BY OBLIGOR TO SO COMPLY WITH SUCH

4


--------------------------------------------------------------------------------



OBLIGATIONS SHALL PROHIBIT HOLDER FROM EXERCISING HIS RIGHTS AS THE HOLDER OF
THE OPTIONAL CONVERSION SHARES.


(B)           MATURITY CONVERSION.


(I)                                     UPON THE MATURITY DATE, AT THE OPTION OF
HOLDER IN HIS SOLE DISCRETION, THE HOLDER MAY CONVERT THE ENTIRE REMAINING
PRINCIPAL BALANCE AND ACCRUED INTEREST OF THIS NOTE (THE “MATURITY CONVERSION”)
INTO A NUMBER OF SHARES OF PARENT COMMON STOCK (THE “MATURITY CONVERSION
SHARES”) EQUAL TO THE AMOUNT OF THE PRINCIPAL BALANCE PLUS THE ACCRUED INTEREST
TO BE CONVERTED DIVIDED BY THE NOTE CONVERSION PRICE.


(II)                                  IN ORDER TO EXERCISE THE RIGHT OF MATURITY
CONVERSION, HOLDER SHALL SURRENDER THIS NOTE AT THE PRINCIPAL OFFICE OF OBLIGOR
AND SHALL GIVE WRITTEN NOTICE OF SUCH EXERCISE, SUBSTANTIALLY IN THE FORM OF THE
CONVERSION NOTICE, TO OBLIGOR AT SUCH OFFICE.  SUCH MATURITY CONVERSION SHALL BE
DEEMED TO HAVE BEEN EFFECTED AT THE CLOSE OF BUSINESS ON THE DATE ON WHICH SUCH
CONVERSION NOTICE, DULY COMPLETED AND EXECUTED, SHALL HAVE BEEN GIVEN AS
AFORESAID, AND, AT SUCH TIME, THE ENTIRE REMAINING PRINCIPAL BALANCE AND ACCRUED
INTEREST AS IS SUBJECT TO SUCH MATURITY CONVERSION SHALL BE APPLIED BY PARENT
FOR AND ON BEHALF OF OBLIGOR IN FULL PAYMENT OF THE MATURITY CONVERSION SHARES
TO BE ISSUED BY PARENT TO THE HOLDER AS A RESULT OF THE MATURITY CONVERSION AND
SUCH APPLICATION SHALL DISCHARGE OBLIGOR FROM ALL LIABILITY IN RESPECT OF THE
PRINCIPAL BALANCE OF THIS NOTE, AND HOLDER SHALL BE DEEMED FOR ALL PURPOSES TO
HAVE BECOME THE HOLDER OF THE MATURITY CONVERSION SHARES.


(III)                               AS PROMPTLY AS PRACTICABLE, BUT IN NO EVENT
LATER THAN FIVE (5) BUSINESS DAYS, AFTER A MATURITY CONVERSION, (1) OBLIGOR, AT
ITS EXPENSE, SHALL CAUSE THE CONVERSION NOTICE PRESENTED BY HOLDER TO OBLIGOR,
AND ANY OTHER DOCUMENTS NECESSARY FOR SUCH MATURITY CONVERSION, TO BE EFFECTED,
(2) PARENT SHALL CAUSE THE MATURITY CONVERSION SHARES TO BE ISSUED TO HOLDER AND
SHALL CAUSE HOLDER’S NAME TO BE ENTERED IN THE PARENT’S SHAREHOLDERS’ REGISTRY
WITH RESPECT TO SUCH MATURITY CONVERSION SHARES, AND (3) OBLIGOR SHALL CAUSE TO
BE PAID TO HOLDER ALL ACCRUED INTEREST THROUGH AND INCLUDING THE DATE OF THE
MATURITY CONVERSION ON THAT PORTION OF THE PRINCIPAL BALANCE SUBJECT TO SUCH
MATURITY CONVERSION.  NOTWITHSTANDING ANY PROVISION OF THIS NOTE TO THE
CONTRARY, NO MATURITY CONVERSION SHALL BE DEEMED TO HAVE OCCURRED UNLESS AND
UNTIL OBLIGOR SHALL HAVE COMPLIED WITH THE OBLIGATIONS SET FORTH IN THIS
PARAGRAPH, WHEREUPON SUCH MATURITY CONVERSION SHALL BE DEEMED TO HAVE BEEN
EFFECTIVE AS OF THE MATURITY DATE; PROVIDED, HOWEVER, THAT NO FAILURE BY OBLIGOR
TO SO COMPLY WITH SUCH OBLIGATIONS SHALL PROHIBIT HOLDER FROM EXERCISING HIS
RIGHTS AS THE HOLDER OF THE MATURITY CONVERSION SHARES.

5


--------------------------------------------------------------------------------



9.                                      MISCELLANEOUS.


(A)           ACTIONS BY OBLIGOR.  PRIOR TO THE MATURITY DATE, ANY RIGHT,
OPTION, DISCRETION, OBLIGATION, NOTICE, APPROVAL, CONSENT, AUTHORIZATION OR
OTHER ACTION REQUIRED OR PERMITTED TO BE EXERCISED, PERFORMED, GIVEN OR TAKEN BY
OBLIGOR OR ITS BOARD UNDER THIS NOTE IN ORDER TO ENFORCE OBLIGOR’S RIGHTS UNDER
THIS NOTE SHALL BE EXERCISED, PERFORMED, GIVEN OR TAKEN ONLY PURSUANT TO A
RESOLUTION DULY ADOPTED BY THE BOARD.  NOTWITHSTANDING THE FOREGOING, TIME SHALL
BE OF THE ESSENCE WITH REGARD TO EACH AND EVERY TERM, CONDITION AND OBLIGATION
OF THE OBLIGOR UNDER THIS NOTE.


(B)           NO DIVIDENDS.  OBLIGOR SHALL NOT PAY ANY DIVIDEND OR MAKE ANY
DISTRIBUTION ON ANY SHARES OF ITS CAPITAL STOCK AT ANY TIME DURING WHICH ANY
INDEBTEDNESS UNDER THIS NOTE (INCLUDING, BUT NOT LIMITED TO, ALL UNPAID
PRINCIPAL AND ALL ACCRUED BUT UNPAID INTEREST) REMAINS UNPAID.


(C)           ISSUANCE OF PARENT COMMON STOCK; RESERVATION OF SHARES.  PARENT
REPRESENTS AND WARRANTS TO HOLDER THAT: (I) ALL SHARES OF PARENT COMMON STOCK
WHICH MAY BE ISSUED TO THE HOLDER HEREUNDER SHALL, UPON ISSUANCE PURSUANT TO THE
TERMS HEREOF, BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID, AND NON-ASSESSABLE
SHARES OF PARENT COMMON STOCK FREE FROM ALL TAXES, LIENS AND CHARGES WITH
RESPECT TO THE ISSUE THEREOF; AND (II) AT ALL TIMES DURING WHICH ANY
INDEBTEDNESS UNDER THIS NOTE (INCLUDING, BUT NOT LIMITED TO, ALL UNPAID
PRINCIPAL AND ALL ACCRUED BUT UNPAID INTEREST) REMAINS UNPAID, PARENT SHALL HAVE
AUTHORIZED, AND SHALL HAVE RESERVED FOR ISSUANCE, A SUFFICIENT NUMBER OF SHARES
OF PARENT COMMON STOCK TO ACCOMMODATE HOLDER’S RIGHTS UNDER SECTIONS 2(B) AND 8
HEREOF.


(D)           SPECIFIC PERFORMANCE.  OBLIGOR AND HOLDER ACKNOWLEDGE AND AGREE
THAT IN THE EVENT OF ANY BREACH OF THIS NOTE, THE NON-BREACHING PARTY WOULD BE
IRREPARABLY HARMED AND COULD NOT BE MADE WHOLE SOLELY BY MONETARY DAMAGES.
OBLIGOR AND HOLDER HEREBY AGREE THAT IN ADDITION TO ANY OTHER REMEDY TO WHICH
ANY PARTY MAY BE ENTITLED AT LAW OR IN EQUITY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, OBLIGOR AND HOLDER SHALL BE ENTITLED TO OBTAIN AN INJUNCTION OR
COMPEL SPECIFIC PERFORMANCE OF THIS NOTE IN ANY ACTION INSTITUTED IN ANY COURT.


(E)           INTERPRETATION.  THE HEADINGS AND CAPTIONS IN THIS NOTE ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR
CONSTRUCTION OF ANY PROVISIONS HEREOF. WHEN USED IN THIS NOTE, (I) THE SYMBOL
“$” SHALL REFER TO THE LAWFUL CURRENCY OF THE UNITED STATES OF AMERICA AND (II)
THE WORDS “INCLUDING” AND “INCLUDE” SHALL BE DEEMED FOLLOWED BY THE WORDS
“WITHOUT LIMITATION.”


(F)            NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE (I) DELIVERED
BY HAND, (II) DELIVERED BY A REPUTABLE COMMERCIAL OVERNIGHT DELIVERY SERVICE, OR
(III) TRANSMITTED BY FACSIMILE, IN EACH CASE, SENT TO THE ADDRESS OR TELECOPIER
NUMBER SET FORTH BELOW. SUCH NOTICES SHALL BE EFFECTIVE: (I) IN THE CASE OF HAND
DELIVERIES, WHEN RECEIVED; (II) IN THE CASE OF AN OVERNIGHT DELIVERY SERVICE,
WHEN RECEIVED; AND (III) IN THE CASE OF FACSIMILE TRANSMISSION, WHEN ELECTRONIC
CONFIRMATION OF RECEIPT IS RECEIVED BY THE SENDER. ANY PARTY MAY CHANGE ITS
ADDRESS AND TELECOPY NUMBER BY WRITTEN NOTICE TO ANOTHER PARTY IN ACCORDANCE
WITH THIS PROVISION, PROVIDED THAT SUCH NOTICE SHALL BE EFFECTIVE ONLY UPON
RECEIPT.

6


--------------------------------------------------------------------------------


If to Obligor, to:

Riptide Software, Inc.

C/O  Dunnington, Bartholow & Miller LLP

477 Madison Avenue, 12th Floor

New York, NY 10022

Telephone:     212-682-8811

Facsimile:       212-661-7769

Attention:  Frank Mooney/Robert T. Lincoln

If to Holder, to:

 

 

 

 

If to Parent, to:

Shea Development Corp.

1351 Dividend Drive, Suite G

Marietta, GA 30067

Telecopy:  (408) 516-8239

Attention: Joe Vitetta


(G)           GOVERNING LAW; FORUM; SERVICE OF PROCESS.  THIS NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES) AS TO ALL MATTERS,
INCLUDING VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE AND REMEDIES OF AND UNDER
THIS NOTE. VENUE IN ANY AND ALL SUITS, ACTIONS AND PROCEEDINGS BETWEEN THE
PARTIES HERETO AND RELATING TO THE SUBJECT MATTER OF THIS NOTE SHALL BE IN THE
COURTS LOCATED IN THE STATE OF NEW YORK (THE “COURTS”), WHICH SHALL HAVE
EXCLUSIVE JURISDICTION FOR SUCH PURPOSE, AND HOLDER, OBLIGOR AND PARENT HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND IRREVOCABLY
WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH SUIT,
ACTION OR PROCEEDING. SERVICE OF PROCESS MAY BE MADE IN ANY MANNER RECOGNIZED BY
SUCH COURTS.  HOLDER AND OBLIGOR EACH HEREBY IRREVOCABLY WAIVES ITS RIGHT TO A
JURY TRIAL ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


(H)           SEVERABILITY.  THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF
ONE OR MORE OF THE CLAUSES OR PROVISIONS OF THIS NOTE IN ANY JURISDICTION SHALL
NOT AFFECT THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THIS NOTE IN SUCH
JURISDICTION OR THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THIS NOTE, INCLUDING
ANY SUCH CLAUSE OR PROVISION, IN ANY OTHER JURISDICTION, IT BEING INTENDED THAT
ALL RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY LAW.


(I)            SUCCESSORS; ASSIGNS; THIRD-PARTY BENEFICIARIES. THE PROVISIONS OF
THIS NOTE SHALL BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
SUCCESSORS AND PERMITTED ASSIGNS. NEITHER THIS NOTE NOR THE RIGHTS OR
OBLIGATIONS OF OBLIGOR MAY BE ASSIGNED BY OBLIGOR WITHOUT THE PRIOR WRITTEN
CONSENT OF HOLDER.  HOLDER MAY ASSIGN HIS RIGHTS OR OBLIGATIONS HEREUNDER TO ANY

7


--------------------------------------------------------------------------------



AFFILIATE, PROVIDED THAT ANY ASSIGNMENT TO AN AFFILIATE WHICH IS NOT A WHOLLY
OWNED SUBSIDIARY OF THE HOLDER SHALL BE SUBJECT TO THE PRIOR WRITTEN CONSENT OF
OBLIGOR WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. ANY
ATTEMPTED ASSIGNMENT IN CONTRAVENTION OF THIS NOTE SHALL BE NULL AND VOID AND OF
NO EFFECT.  THIS NOTE IS FOR THE SOLE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, SUCCESSORS AND PERMITTED ASSIGNS AND NO PROVISION HEREOF,
WHETHER EXPRESS OR IMPLIED, IS INTENDED, OR SHALL BE CONSTRUED, TO GIVE ANY
OTHER PERSON ANY RIGHTS OR REMEDIES, WHETHER LEGAL OR EQUITABLE, HEREUNDER.


(J)            AMENDMENTS.  THIS NOTE MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED EXCEPT IN A WRITING SIGNED BY OBLIGOR AND HOLDER.


(K)           WAIVER.  ANY WAIVER (WHETHER EXPRESS OR IMPLIED) OF ANY DEFAULT OR
BREACH OF OR BY ANY PARTY TO THIS NOTE SHALL NOT BE EFFECTIVE UNLESS EVIDENCED
BY A WRITING SIGNED BY THE PARTY AGAINST WHICH SUCH WAIVER IS SOUGHT TO BE
ENFORCED. NO SUCH WAIVER FOR ANY PURPOSE SHALL CONSTITUTE A WAIVER OF ANY OTHER
OR SUBSEQUENT DEFAULT OR BREACH, OR FOR ANY OTHER PURPOSE.


(L)            LEGALITY OF INTEREST.  NOTWITHSTANDING ANY PROVISION HEREIN OR IN
ANY DOCUMENT OR INSTRUMENT NOW OR HEREAFTER SECURING THIS NOTE, THE TOTAL
LIABILITY FOR PAYMENTS IN THE NATURE OF INTEREST SHALL NOT EXCEED THE LIMITS NOW
IMPOSED BY APPLICABLE LAW.  ANY SUMS COLLECTED BY HOLDER DEEMED TO BE INTEREST
IN EXCESS OF THE LEGAL RATE SHALL, AT THE OPTION OF HOLDER, (A) BE RETURNED TO
OBLIGOR OR (B) TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE APPLIED BY HOLDER
IN PAYMENT OF THE OUTSTANDING PRINCIPAL BALANCE UNDER THIS NOTE.


(M)          ATTORNEYS’ FEES.  IF ANY SUIT OR ACTION IS INSTITUTED OR ATTORNEYS
ARE EMPLOYED TO COLLECT THIS NOTE OR ANY PART HEREOF, OBLIGOR PROMISES AND
AGREES TO PAY ALL COSTS AND EXPENSES OF COLLECTION, INCLUDING REASONABLE
ATTORNEYS’ FEES AND COURT COSTS.


10.                               DEFINITIONS.

As used in this Note, the following terms shall have the following meanings:

“Affiliate” has the meaning specified in Rule 12b-2 promulgated under the United
States Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.

“Board” means the board of directors of Obligor.

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the City of New York, State of New York, United States of America are
required or authorized to be closed.

“Conversion Notice” has the meaning specified in Section 8(a)(ii).

“Convertible Subordinate Note” means this Convertible Subordinate Note and all
amendments made hereto in accordance with the provisions hereof.

“Court” has the meaning specified in Section 9(g).

8


--------------------------------------------------------------------------------


“Holder” has the meaning specified in the Preamble.

“Issue Date” means the date of first issuance of this Note as first set forth
above.

“Maturity Conversion” has the meaning specified in Section 8(b)(i).

“Maturity Conversion Shares” has the meaning specified in Section 8(b)(i).

“Maturity Date” has the meaning specified in Section 1.

“Note” means this Convertible Subordinate Note and all amendments made hereto in
accordance with the provisions hereof.

“Note Conversion Price” means $       .

“Obligor” has the meaning specified in the Preamble.

“Optional Conversion” has the meaning specified in Section 8(a)(i).

“Optional Conversion Shares” has the meaning specified in Section 8(a)(i).

“Parent” has the meaning specified in the Preamble.

“Parent Common Stock” means the common stock, par value            per share, of
Parent or the shares of common stock of any entity that succeeds to the business
of Parent, including without limitation, by merger, acquisition or
reorganization.

“Person” means any individual, firm, corporation, proprietary, public or private
company, partnership, limited liability company, public liability company, trust
or other entity, and shall include any successor (by merger or otherwise) of
such entity.

“Prime Rate” means the rate per annum reported from time to time in The Wall
Street Journal or the prime rate charged by one or more banks in the United
States in connection with loans made to customers.

“Principal Amount” has the meaning specified in the Preamble.

“Principal Balance” has the meaning specified in Section 2(a).

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Obligor has caused this Convertible Subordinate Note to be
duly executed and delivered as of the date first set forth above.

RIPTIDE SOFTWARE, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name: Philip Loeffel

 

 

 

Title: CEO

 

Parent hereby acknowledges and agrees to the terms
of this Convertible Subordinate Note, including its
obligation to issue shares of its common stock, par
value $.           per share, hereunder:

SHEA DEVELOPMENT CORP.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Its:

 

 

 

 

10


--------------------------------------------------------------------------------


APPENDIX 1

Form of

CONVERSION NOTICE

To:   Riptide Software, Inc.

The undersigned registered Holder of the attached Convertible Subordinate Note,
dated as of            2007, (the “Note”) originally executed by Riptide
Software, Inc., a company organized under the laws of the State of Florida (the
“Obligor”), in favor of Philip Loeffel  (the “Holder”), hereby irrevocably
exercises the option to convert $          of the Principal Amount or such
lesser amount, or the Principal Balance, as applicable, under the Note into the
Optional Conversion Shares or Maturity Conversion Shares, as applicable, in
accordance with the terms of the Note, and directs that the certificates
representing such Optional Conversion Shares or Maturity Conversion Shares, as
applicable, issuable and deliverable upon such conversion be issued and
delivered to the registered Holder hereof unless a different name has been
indicated below. Capitalized terms used in this Conversion Notice and not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Note.

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature(s)

 

11


--------------------------------------------------------------------------------